Exhibit (10)(bc)


THIRD (GOOD FAITH) AMENDMENT TO THE
MET-PRO CORPORATION RETIREMENT SAVINGS PLAN


This Third (Good Faith) Amendment to the Met-Pro Corporation Retirement Savings
Plan (the “Plan”) is made by Met-Pro Corporation (the “Company”).


W I T N E S S E T H:


WHEREAS, the Company established the Plan for its eligible employees effective
as of January 1, 1999, and amended and restated as of January 1, 2007;


WHEREAS, the Company reserved the right in Section 13.01 of the Plan to amend
the Plan at any time; and


WHEREAS, the Company wishes to amend the Plan to incorporate changes required by
the Pension Protection Act of 2006.


NOW, THEREFORE, the Plan is hereby amended as set forth below.


1.         Effective January 1, 2009, Section 4.01(b) is amended by adding the
following to the end thereof:


Effective for Plan Years beginning on and after January 1, 2009, gap period
income (i.e., income between the end of the plan year and the date of
distribution) is no longer paid on excess contributions, however, gap period
income is included with excess contributions for all prior Plan Years.


2.         Effective January 1, 2009, the last sentence of Section 4.05(d) is
rewritten as follows:


Gap period income (i.e., income between the end of the Plan Years and the date
of distribution) is not paid on any such excess contributions.
 

--------------------------------------------------------------------------------


 
3.         Effective January 1, 2008, Section 8.07(a)(2) of the Plan is amended
to add the following language to the end thereof:


Effective for distributions made after December 31, 2007, an “Eligible
Retirement Plan” shall also mean an Roth individual retirement account described
in Section 408A of the Code to the extent that the applicable requirements of
Code Section 408A are satisfied with respect to any direct rollover to such Roth
individual retirement account.


4.         Effective January 1, 2007, Section 8.07(a)(3) of the Plan is amended
by adding the following to the end thereof:


Any after-tax employee contributions may be rolled over not only to a defined
contribution plan, but also to any qualified plan that agrees to separately
account for them, and to a 403(b) plan that agrees to separately account for
them.


5.         Effective January 1, 2010, Section 8.07(d) is added to the Plan as
follows:


Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Nonspouse Beneficiary’s election under this Section, a Nonspouse
Beneficiary may elect to have any portion of a Plan distribution (that is
payable to such Nonspouse Beneficiary due to a Participant’s death) paid in a
direct trustee-to-trustee transfer to an individual retirement account described
in Code Section 408(a) or to an individual retirement annuity described in
Section 408(b) (other than an endowment contract) that has been established for
the purposes of receiving the distribution on behalf of such Nonspouse
Beneficiary.  For these purposes, a “Nonspouse Beneficiary” is an individual who
is a designated beneficiary (as defined by Section 401(a)(9)(E) of the Internal
Revenue Code) of a Participant and who is not the surviving spouse of such
Participant.


IN ALL OTHER RESPECTS, this Plan is continued in full force and effect.  In
order to maintain the terms of the Plan in a single document, this Third (Good
Faith) Amendment may be incorporated into the most recent restatement of the
Plan.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Third (Good Faith) Amendment to
be executed by its duly authorized officer this  11th   day of December      
,  2009 .
 


ATTEST:
 
Met-Pro Corporation
                                   
By
/s/ Amy Covely  
By
/s/ Gary J. Morgan              
Title:
HR Manager  
Title:
V/P of Finance  



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


